Case: 12-1576   Document: 70    Page: 1   Filed: 10/17/2012




          NOTE: This order is nonprecedential.

  mtntteb ~tates <!Court of ~peaIs
       for tbe jfeberaI <!Ctreutt

PFIZER INC., WARNER-LAMBERT COMPANYLLC,
 AND C.P. PHARMACEUTICALS INTERNATIONAL
                       C.V.,
               Plaintiffs-Appellees,

                         AND
          NORTHWESTERN UNIVERSITY,
               Plaintiff-Appellee,

                           v.
    TEVA PHARMACEUTICALS USA, INC. AND
  TEVA PHARMACEUTICAL INDUSTRIES, LTD.,
            Defendants-Appellants,

                         AND
  LUPIN, LTD. AND LUPIN PHARMACEUTICALS,
                     INC.,
              Defendants-Appellants,

                         AND

  ACTAVIS, INC. AND ACTAVIS ELIZABETH, LLC,
             Defendants-Appellants,

                         AND
        COBALT LABORATORIES, INC. AND
        COBALT PHARMACEUTICALS, INC.,
              Defendants-Appellants,
Case: 12-1576    Document: 70    Page: 2    Filed: 10/17/2012




PFIZER INC. V. TEVA PHARMACEUTICALS USA                  2


                           AND

        SUN PHARMA GLOBAL, INC., SUN
        PHARMACEUTICAL INDUSTRIES,
 LTD., AND SUN PHARMACEUTICAL INDUSTRIES,
                     INC.,
              Defendants-Appellants,

                           AND

  WOCKHARDT LIMITED AND WOCKHARDT USA,
                   LLC,
           Defendants-Appellants,

                           AND

          ALPHAPHARM PTY. LTD. AND
        MYLAN PHARMACEUTICALS, INC.,
             Defendants-Appellants.


   2012-1576, -1601, -1602, -1603, -1604, -1605, -1607


   Appeals from the United States District Court for the
District of Delaware in consolidated case no. 09-CV-0307,
Chief Judge Gregory M. Sleet.


                      ON MOTION


                       ORDER
    The parties jointly move for an extension of 31 days,
until November 19, 2012, for the appellants to file their
principal briefs and 46 days, until February 15, 2013, for
appellees to file their responsive brief.
Case: 12-1576      Document: 70     Page: 3   Filed: 10/17/2012




PFIZER INC. V. TEVA PHARMACEUTICALS USA                   3


      Upon consideration thereof,

      IT Is ORDERED THAT:

      The motion is granted.


                                     FOR THE COURT



                                      /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s27